 

 

Exhibit 10.22

DATED 22 December 2009

MIMECAST LIMITED

and

NEIL MURRAY

 

SERVICE AGREEMENT

 

 

5 New Street Square | London EC4A 3TW

Tel +44 (0)20 7300 7000

Fax +44 (0)20 7300 7100

DX 41 London

www.taylorwessing.com

[g201805291652323433178.jpg]

Berlin | Brussels | Cambridge | Dubai | Diisseldorf | Franklurt | Hamburg |
London | Munich | Paris | Beijing | Shanghai | Alicante

 

INDVE\0012\Documents\Employment\Neil Murray - Service Agreement IPR
Final\8417523.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 1 of 18]

 

 

 

--------------------------------------------------------------------------------

 

Index

 

Clause No.

 

Page No.

 

 

 

1. Definitions and Interpretations

 

3

2. Commencement of Employment

 

3

3. Duties

 

4

4. Place of Employment

 

4

5. Remuneration and Benefits

 

5

6. Expenses and Receipts

 

5

7. Pension

 

5

8. Holidays

 

5

9. Sickness Absence

 

6

10. Outside Interests

 

6

11. Intellectual property

 

6

12. Confidentiality

 

7

13. Termination

 

8

14. Suspension

 

10

15. Grievance, Disciplinary and Dismissal Procedure

 

10

16. Duties upon Termination

 

10

17. Restrictions

 

10

18. Data Protection

 

12

19. Notices

 

13

20. Deductions

 

13

21. Third Party Rights

 

13

22. Miscellaneous

 

13

23. Law and Jurisdiction

 

14

 

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 2 of 18]

 

 

 

--------------------------------------------------------------------------------

 

THIS AGGREEMENT is made on 22 December 2009

 

BETWEEN

(1)

MIMECAST LIMITED whose registered office is at 2-8 Balfe Street, London, N1 9EG
(company registration number 04698693) (the “Company”); and

(2)

NEIL MURRAY (the “Executive”).

AGREED TERMS

1.

Definitions and Interpretations

1.1

In this agreement including any schedule the following expressions shall have
the following meanings:

“Board” means the board of directors of the Company from time to time or any
committee of the Board duly appointed by it;

“Business Day” means any day other than a Saturday, Sunday or any other day that
is a public holiday in the place from which the notice in question was sent;

“Effective Date” means 14 March 2003;

“Employment” means the employment of the Executive by the Company;

“Group” means the Company and its Group Members;

“Group Member” means the Company and any “group undertaking” (as defined in
section 1161 of the Companies Act 2006) of the Company; and

“Termination Date” means the date on which the Executive’s employment under this
agreement terminates.

1.2

In this agreement and any schedule:

 

(a)

reference to any statute or statutory provision includes a reference to that
statute or statutory provision as amended, extended or re-enacted and to any
regulation, order, instrument or subordinate legislation under the relevant
statute or statutory provision;

 

(b)

reference to the singular includes a reference to the plural and vice versa;

 

(c)

reference to any clause or schedule is to a clause or schedule (as the case may
be) of or to this agreement;

 

(d)

reference to any gender includes a reference to all other genders; and

 

(e)

references to persons include bodies corporate, unincorporated associations and
partnerships and any reference to any party who is an individual is also deemed
to include their respective legal personal representative(s).

 

2.

Commencement of Employment

2.1

The Company shall employ the Executive and the Executive agrees to act as a
Chief Technical Officer on and subject to the terms and conditions specified in
this agreement.

2.2

The Employment shall begin on the Effective Date and shall continue until
terminated in accordance with the terms of this agreement.

2.3

The Executive’s period of continuous employment for the purposes of the
Employment Rights Act 1996 began on the Effective Date.

2.4

The Executive warrants that by entering into this agreement he will not be in
breach of any express or implied terms of any contract with or any other
obligations to any third party.

2.5

The Executive warrants that he has the unrestricted right to work in the United
Kingdom without any additional immigration approvals and that he has provided
the Company with all necessary assistance to enable the Company to comply with
its duties under the Immigration Asylum and Nationality Act 2006. The Executive
undertakes to notify the Company immediately if any such right ceases, or is
reasonably expected to cease during the Employment and to immediately provide
the Company with written details of changes to his personal circumstances that
might affect his immigration permission.

2.6

In order for the Company to comply with its duties to prevent illegal working,
if the Executive is a sponsored migrant under the Points Based System, the
Executive is required to notify the Company in writing within five working days
of any change in the Executive’s personal contact details (home address, home
telephone number and mobile telephone number).

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 3 of 18]

 

 

 

--------------------------------------------------------------------------------

 

2.7

The Executive undertakes to provide on request, and if necessary at least once
in every 12 month period, the Executive’s original passport and other
satisfactory documentary evidence of his right to work in the UK. The Executive
acknowledges that his continuing employment with the Company is conditional on
compliance with this obligation and the duties in clauses 2.5 and 2.6, and that
failure to comply to the Company’s satisfaction may result in disciplinary
action under the Company’s Disciplinary Procedure.

3.

Duties

The Executive:

 

(a)

shall faithfully and diligently perform such duties and exercise such powers as
may be assigned to or vested in the Executive from time to time by or under the
authority of the Board in such manner as shall be specified by or under the
authority of the Board and shall use his best endeavours to promote, protect and
develop the interests of the Company and any Group Member as directed by the
Board;

 

(b)

shall report to the Chief Executive Officer as and when reasonably required or
to such other person as the Board may direct;

 

 

(c)

shall devote the whole of his time attention and abilities to the performance of
his duties during the Company’s normal business hours of 9.30 am to 5.30 pm
Monday to Friday inclusive and at such other times as may reasonably be
necessary in the interests of the Company (unless prevented by illness or other
incapacity and except as may from time to time be permitted or required by the
Board);

 

(d)

acknowledges that he holds a senior executive position with certain autonomous
decision taking powers and therefore is not subject to regulation 4(1) of the
Working Time Regulations 1998 but without prejudice to that the Executive
accepts that by signing this agreement he has agreed that, insofar as it would
apply to the Employment, regulation 4(1) of the Working Time Regulations 1998
shall not apply unless the Executive withdraws such agreement by giving to the
Company not less than three months prior notice in writing;

 

(e)

undertakes not to harm the reputation of the Company or any Group Member;

 

(f)

shall report to the Board his own wrongdoing and any wrongdoing or proposed
wrongdoing of any employee or director of the Company or any Group Member
immediately on becoming aware of it;

 

(g)

shall report to the Board:

 

(i)

the plans of any other senior employee to leave the Company or any Group Member
(whether alone or in concert with any other employee);

 

(ii)

the plans of any other senior employee (whether alone or in concert with any
other employee) to join a competitor or to establish a business in competition
with the Company or any Group Member;

 

(iii)

the misuse by any employee of any Confidential Information belonging to the
Company or any Group Member;

 

(h)

shall ensure that he meets the requirements of any regulatory body or any other
entity whose consent or approval is required to enable him to undertake any of
his duties; and

 

(i)

shall when requested to do so, fully and promptly give the Board such
explanations, information and assistance as it may require relating to the
transactions and affairs of the Company and any Group Member of which the
Executive shall have knowledge or of which the Executive ought to have
knowledge.

4.

Place of Employment

4.1

The Executive’s place of employment shall be at the offices of the Company at
2-8 Balfe Street, London, N1 9EG or at such other place within the United
Kingdom as the Company may reasonably require.

4.2

The Executive shall travel to such parts of the world as the Board may direct or
authorise. If the Company requires the Executive to work outside the United
Kingdom for a period of more than one month it will provide him with written
details of any terms and conditions which may apply to that work and to his
return to the United Kingdom.

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 4 of 18]

 

 

 

--------------------------------------------------------------------------------

 

5.

Remuneration and Benefits

5.1

Salary

 

(a)

The Executive shall be paid a basic salary of £125,000 per annum for the proper
performance of his duties, which shall be subject to deduction of tax and
National Insurance contributions. This salary will accrue from day to day and
will be payable by equal monthly instalments in arrears on the last Friday of
each month and will include any director’s and other fees and emoluments
receivable by him as a director of the Company or of any Group Member.

 

(b)

The basic salary will be reviewed, but need not be increased, by the Board on
and with effect from 1 April 2010 and thereafter not less than once in each
calendar year. There will be no review of the salary after either party has
given notice of termination.

 

(c)

The Executive will also be entitled to participate in the Company’s
discretionary bonus plan from time to time in force. The bonus payable to the
Executive under the current plan will be £75,000 per annum and will be subject
to prior deductions as required by law. Payment of a bonus in any one year does
not guarantee nor create an expectation of any future bonus payments.

 

(d)

The Executive will not be entitled to receive any additional remuneration for
work performed outside normal business hours for the Company.

 

(e)

One calendar day’s basic salary is 1/365th of the Executive’s annual basic
salary.

5.2

Details of any benefits that may be introduced by the Company shall be available
from the Company secretary. To the extent that any introduced benefits are
taxable, the Executive will be responsible for all of those liabilities.

6.

Expenses and Receipts

6.1

Subject to clause 6.2, the Executive shall be reimbursed all reasonable hotel,
travelling, entertainment and other expenses properly incurred by him in the
course of the Employment in accordance with the Company’s regulations from time
to time.

6.2

Reimbursement of expenses incurred by the Executive will only be made on
production of valid receipts for such expenses acceptable to the Company.

6.3

The Executive must not without the prior written authorisation of the Board
directly or indirectly seek, receive or obtain, in respect of the performance of
his duties or of any goods or services sold or purchased or other business
transacted (whether or not by the Executive) by or on behalf of the Company or
any Group Member, any personal benefits, discount, rebate, commission, bribe,
kickback or other inducement (“Inducement”) (whether in cash or in kind) which
is not expressly authorised by the Company in advance. In the event that the
Executive or any person on the Executive’s behalf directly or indirectly
receives any such Inducement, the Executive must immediately account to the
Company for the amount so received.

7.

Pension

7.1

The Executive is not eligible for membership of any occupational pension scheme.

 

7.2

A contracting-out certificate is not in force in respect of the Executive’s
employment.

8.

Holidays

8.1

The Executive shall in addition to normal public holidays in England and Wales
be entitled to 25 working days’ paid holiday during each year commencing on
1 January and pro rata for any shorter period.

8.2

The holiday year is from 1 April to 31 March. Up to five days’ holiday
entitlement may be carried forward to the following holiday year. Carried
forward entitlement must by used by 30 September of the following holiday year,
after which it will be forfeited. There shall be no entitlement to pay in
respect of accrued but not taken holiday except under clause 8.4.

8.3

The times at which annual holidays may be taken are at the discretion of the
Company, and not more than two weeks may be taken at any one time without the
prior written consent of the Company, which shall not be unreasonably withheld.

8.4

On termination of the Employment the Executive shall be entitled to receive a
payment representing holiday accrued and as yet untaken on a pro rata basis for
the number of completed calendar months he has worked during the current holiday
year. For these purposes any paid holiday that has been taken by the Executive
(including any paid holiday on public holidays) shall be deemed first to be
statutory paid holiday. If the Executive has taken holidays in excess of his
accrued entitlement he will be required to refund to the Company a sum
representing such unearned holiday. Payments under this clause 8.4 shall be
calculated at a rate of 1/260th of annual basic salary payable to the Executive
pursuant to clause 5.1 from time to time per day of holiday.

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 5 of 18]

 

 

 

--------------------------------------------------------------------------------

 

9.

Sickness Absence

9.1

If the Executive is absent from work due to sickness or injury, he may be
entitled to statutory sick pay. Any other payment will be at the discretion of
the Company.

9.2

In the event of the Executive being absent from work on the grounds of sickness
or injury for a continuous period exceeding 10 working days’, the Executive
agrees to consent to medical examinations (at the Company’s expense) by a
medical practitioner nominated by the Company should the Company so require in
relation to such absence. The Executive agrees that any report produced in
connection with any such examination may be disclosed to the Company and the
Company may discuss the contents of the report with the relevant medical
practitioner and otherwise, as appropriate, subject to written confidentiality
being agreed by all parties.

9.3

Without prejudice to clause 13, if, in the opinion of the Board, the Executive
is or has been or may be unable to perform his duties properly by reason of
sickness or injury for a period or periods exceeding an aggregate of three
months in any 12 month period the Company shall be entitled to terminate the
Employment by giving four months’ notice notwithstanding that any entitlement of
the Executive to any insurance or assurance benefit, including under the
Company’s permanent health insurance scheme, may be lost or diminished.

9.4

If the Executive’s absence is caused by the actionable negligence of a third
party in respect of which damages are recoverable, then all sums paid by the
Company shall constitute loans to the Executive, who shall:

 

 

(a)

forthwith notify the Company of all the relevant circumstances and of any claim,
compromise, settlement or judgment made or awarded as a result of such
negligence;

 

(b)

if the Company so requires, refund to the Company such sum as the Company may
determine, not exceeding the lesser of;

 

(i)

the amount of damages recovered by the Executive under any compromise,
settlement or judgment; and

 

(ii)

the sums advanced to the Executive by the Company in respect of the period of
incapacity.

10.

Outside Interests

During the Employment (including without limitation during any period for which
clause 13.2 is operated) the Executive shall not (save with the prior written
consent of the Board):

 

(a)

directly or indirectly be engaged, concerned or interested in any capacity in
any business, trade or occupation (including without limitation the setting up
of any business, trade or occupation) other than that of the Company except as a
holder of not more than five per cent of the issued shares or securities of any
companies which are listed or dealt in on any recognised stock exchange or
market. For this purpose “occupation” shall include any public, private, or
charitable work which the Board considers may hinder or interfere with the
performance of the Executive’s duties; or

 

(b)

introduce to any person, firm or company other than any Group Member, or
transact for the account of himself or any other person, firm or company other
than any Group Member, business of any kind with which the Company is able to
deal.

11.

Intellectual property

11.1

The Executive will promptly disclose and deliver to the Company for the
exclusive use and benefit of the Company or any other Group Member full details
of any Inventions upon the making, devising or discovering of the same during
the Employment, irrespective of whether they were so made, devised or discovered
during normal working hours or using the facilities of the Company or any other
Group Member. The Executive will, irrespective of the termination of the
Employment, give all information and data in his possession as to the exact mode
of working, producing and using the same and will also at the expense of the
Company give all such explanations, demonstrations and instructions to the
Company as the Board may deem appropriate to enable the full and effectual
working, production or use of the same.

11.2

The Executive will, without additional payment to him (except to the extent
provided in Section 40, Patents Act 1977 or any similar provision of applicable
law), whether or not during the continuance of the Employment, at the expense of
the Company, promptly execute and do all acts, matters, documents and things
necessary to enable the Company or its nominee to apply for and obtain any or
all applicable Intellectual Property Rights in any or all countries relating to
any Inventions or other materials produced by the Executive during the
Employment.

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 6 of 18]

 

 

 

--------------------------------------------------------------------------------

 

11.3

The Executive:

 

(a)

will do anything necessary to confirm vesting of title to any or all applicable
Intellectual Property Rights (except only to the extent that such Intellectual
Property Rights fail to vest in the Company) in any or all countries relating to
any Inventions or other materials produced by the Executive during the
Employment in the Company or its nominee absolutely;

 

(b)

with full title guarantee hereby assigns (insofar as title to them does not
automatically vest in the Company as a consequence of the Employment) to the
Company by way of future assignment all copyrights arising in any original
material (including without limitation source code and object code for software)
produced by the Executive during the Employment, whether during the normal hours
of work of the Company or otherwise or at the premises or using the facilities
of the Company or otherwise, being the exclusive right to do and to authorise
others to do any and all acts restricted by the Copyright Designs and Patents
Act 1988 in relation to such material in the United Kingdom together with
copyright in all other countries of the world (and/or any similar rights in
countries where such rights exist) for the whole term of such copyright
including any extensions or renewals thereof and including the right to sue for
damages and other remedies in respect of any infringements of the copyrights in
such material or conversion of infringing copies of the material prior to the
date of this Agreement to hold unto the Company absolutely; and

 

(c)

waives all moral rights arising from any such original material so far as the
Executive may lawfully do so in favour of the Company and for the avoidance of
doubt this waiver shall extend to the licensees and successors in title to the
copyright in the said material.

11.4

Without prejudice to the generality of Clauses 11.2 and 11.3, the Executive
hereby irrevocably and by way of security appoints the Company as his attorney
in his stead to do all such things and execute all such documents as may be
necessary for or incidental to grant to the Company the full benefit of this
Clause.

11.5

The Executive will do nothing (whether by omission or commission) during the
Employment or at any times thereafter to affect or imperil the validity of any
Intellectual Property Rights obtained, applied for or to be applied for by the
Company or its nominee. In particular without limitation the Executive shall not
disclose the subject matter of any Inventions which may be patentable before the
Company has had the opportunity to apply for any patent or patents. The
Executive will at the direction and expense of the Company promptly render all
assistance within his power to obtain and maintain such Intellectual Property
Rights or any application for any extension of them.

11.6

Nothing in this Agreement obliges the Company or any Group Member to seek patent
or other protection for any Invention or to exploit any Invention.

11.7

The Executive agrees to enter into and be bound by an IPR Assignment in the form
set out in Appendix 1.

11.8

For the purpose of this clause the following words have the following meanings:-

 

(a)

“Intellectual Property Rights” means copyrights, patents, utility models, trade
marks, service marks, design rights (whether registered or unregistered),
database rights, semiconductor topography rights, proprietary information rights
and all other similar proprietary rights and applications for such rights as may
exist anywhere in the world and any applications, extensions and renewals in
relation to any of these rights;

 

 

(b)

“Inventions” means all inventions, improvements, modifications, processes,
formulae, models, prototypes and sketches, drawings, plans or specifications for
them or other matters which the Executive alone or with one or more others may
make, devise or discover during the Employment and which pertain or are actually
or potentially useful to the commercial or industrial activities from time to
time of the Company or any Group Member or the processes or machinery of the
Company or any Group Member for providing the services or making the products of
the Company or any Group Member or which pertain to result from or are suggested
by any work which the Executive or any employee has done or may do during the
Employment for the Company or any Group Member;

12.

Confidentiality

12.1

The Executive acknowledges that during the Employment (and possibly also prior
to its commencement) the Executive will have access to and be entrusted with
information in respect of the technology, business and financing of the Company
and that of its clients, customers, suppliers, agents and business associates
and likewise in relation to Group Members that amounts to a trade secret, is
confidential or is commercially sensitive (the “Confidential Information”).
Confidential Information includes by way of example only

 

(a)

know-how, technical designs, drawings, diagrams or specifications relating to
the systems, products or services of the Company or any of its clients,
customers, suppliers, agents, business associates or Group Members;

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 7 of 18]

 

 

 

--------------------------------------------------------------------------------

 

 

(b)

details of current activities and current and future business strategies and
tactics including (without limitation) those relating to property consultancy,
services, management, advertising, sales and marketing, the acquisition or
disposal of a company or business or part thereof or any proposed expansion or
contraction of activities;

 

(c)

the research and development of new compounds, systems, products or services;

 

(d)

external consultants, contractors and suppliers and their services, designs,
production and delivery capabilities;

 

(e)

clients and details of their particular requirements and businesses and the
terms of business with them;

 

(f)

details of employees and officers of the Company or any Group Member and of the
remuneration and other benefits paid to them;

 

(g)

costings, profit margins, discounts, rebates, pricing, payment and credit
policies and other financial information and procedures and systems for the
foregoing whether of the Company or of any client, customer, supplier, agent or
business associate of the Company; and

 

(h)

any document or intangible material clearly marked ‘confidential’, information
which the Executive is told is confidential or any other information of a
private, confidential or secret nature concerning the Company or any Group
Member and any information which has been given to the Company or any Group
Member in confidence by clients, customers, suppliers, agents, business
associates or other persons.

 

12.2

The Executive shall keep secret and shall not use or disclose to any person any
of the Confidential Information other than for the proper performance of the
Executive’s duties or as directed by the Company or through any failure to
exercise due care and diligence, cause any unauthorised disclosure of
Confidential Information to any person.

12.3

Without prejudice to clause 17; clause 12.1 and the restrictions contained in
clause 12.2 shall also apply after termination of the Employment for whatever
reason.

12.4

Clause 12.1 and the restrictions contained in clause 12.2 shall not apply to any
Confidential Information to the extent that the Executive:

 

(a)

can demonstrate was:

 

(i)

known to the Executive prior to the commencement of the Employment; or

 

(ii)

is in the public domain,

other than as a result of a breach of clauses 12.1 and 12.2 or breach of an
analogous provision by any person, including other employees of the Company; or

 

(b)

is required to disclose by any court or regulatory body of competent
jurisdiction.

12.5

All notes, memoranda, samples and other documents and materials (in whatever
form) containing Confidential Information or otherwise relating to the business
of the Company or any Group Member (whether created or acquired by the Executive
or otherwise) shall be:

 

(a)

the property of the Company or the relevant Group Member; and

 

(b)

surrendered by the Executive to the Company or the relevant Group Member (or
irretrievably deleted by the Executive where incapable of surrender) at the
termination of the Employment or at the request of the Company or the relevant
Group Member at any time during the course of the Employment.

12.6

Nothing in this agreement shall prevent the Executive following termination of
the Employment from using information which becomes part of his professional
skill and knowledge and which does not include any Confidential Information of
the Company.

13.

Termination

13.1

Notice of Termination

 

(a)

Either party may terminate the Employment by giving to the other four months’
notice in writing.

 

(b)

The Executive’s retirement age is 65 and, subject to any legal obligation on the
Company to consider extending the Employment past that age. the Employment will
terminate on the date the Executive reaches that age.

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 8 of 18]

 

 

 

--------------------------------------------------------------------------------

 

13.2

If written notice is given by the Executive or by the Company to terminate the
Employment or in circumstances where the Executive has purported to resign
without giving due notice the Company may, subject to clause 13.3:

 

(a)

require the Executive to perform such duties as the Board may direct;

 

(b)

require the Executive to perform no duties;

 

(c)

require the Executive not to have any communication with any Counterparty or
Prospective Counterparty of the Company (as defined in clause 17.1) or any Group
Member in relation to the business of the Company or any Group Member:

 

(d)

require the Executive not to contact or have any communication with any
employee, officer, director, agent or consultant of the Company or of any Group
Member in relation to the business of the Company or any Group Member; and

 

(e)

require the Executive not to remain or become involved in any respect with the
business of the Company or any Group Member except as required by such Group
Member or Company,

and in each case the Company will continue to pay the Executive salary and
provide all other benefits arising under this agreement during the period of
notice except that notwithstanding any other terms of this agreement bonus or
other performance related benefits shall not accrue. During such period of
notice, the Executive shall remain an employee of the Company and bound by the
terms of his contract of employment. The periods for which the restrictions in
clause 17 apply shall be reduced by any period that the Executive has been
excluded pursuant to this clause 13.2.

13.3

The Company may in its sole and absolute discretion terminate the Executive’s
employment forthwith at any time (whether or not notice to terminate has already
been given) by paying the Executive a lump sum equal to his basic salary, bonus
and benefits (as at the Termination Date) in accordance with clause 5.1 in lieu
of any required notice or balance of such notice, together with any accrued but
untaken holiday pay entitlement pursuant to clause 8.

13.4

Where the Company terminates this agreement otherwise than in accordance with
the provisions of clause 13.2 or 13.3 (subject always to the provisions of
clause 13.6) the Executive shall not be entitled to enforce any claim as a
contractual debt or as liquidated damages and his sole remedy will be a claim in
damages and any such damages to which the Executive may be entitled shall be
calculated in accordance with ordinary common law principles including those
relating to mitigation of loss.

13.5

The Executive hereby irrevocably authorises the Company to appoint such person
in his place and on his behalf to do all such things and execute all such
documents which he is obliged to execute and do under this agreement (including
without limitation those documents which may be necessary for, or incidental to,
his resignation from office and transfer of shares).

13.6

Notwithstanding clauses 13.1 and 9.3, the Company shall be entitled to terminate
the Employment summarily by written notice and without any payment in lieu of
notice (but without prejudice to the rights and remedies of the Company for any
breach of this agreement and to the Executive’s continuing obligations under
this agreement):

 

 

(a)

if the Executive commits any serious or wilful or (after warning) persistent
breach or breaches of any express or implied term of his employment or refuses
or neglects to comply with any reasonable direction of the Company;

 

(b)

if the Board has reason to believe that the Executive has committed any criminal
offence or been guilty of any dishonesty or serious misconduct in each case
whether during the performance of his duties or otherwise which in the opinion
of the Board renders the Executive unfit to continue as an executive of the
Company;

 

(c)

if the Board has reason to believe the Executive has done anything which would
be likely adversely to prejudice the reputation or interests of the Company or
any Group Member for which the Executive has performed duties during the
Employment;

 

(d)

if the Executive shall petition for a bankruptcy order or have a bankruptcy
order made against him or take the benefit of any legislation for the relief of
insolvent debtors or make any composition with his creditors or shall become
prohibited by law from being a director or taking part in the management of the
Company whether under the Company Directors Disqualification Act 1986 or any
statutory modification or re-enactment thereof for the time being in force or
otherwise;

 

(e)

if the Executive has, in the opinion of the Board, failed to perform his duties
to a standard satisfactory to the Board, after having received a written warning
from the Company relating to the same; or

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 9 of 18]

 

 

 

--------------------------------------------------------------------------------

 

 

(f)

if the Executive fails or ceases to meet the requirements of, or is guilty of a
serious breach of the rules of, any regulatory body or any other entity whose
consent or approval is required to enable the Executive to undertake all or any
of his duties or if the warranties by the Executive at clause 2 are found to be
misleading or incorrect.

14.

Suspension

If the Company has reason to suspect that any one or more of the events set out
in clause 13.6 has occurred or if the Company has reason to suspect the
Executive has acted or omitted to act in a manner which amounts to misconduct,
the Company may suspend the Executive on such terms as to payment of salary and
other benefits or otherwise as the Company may think fit pending further
investigations PROVIDED THAT in the event of any such suspension being made the
Executive shall have the right to terminate his employment forthwith by notice
in writing to the Company.

15.

Grievance, Disciplinary and Dismissal Procedure

15.1

If the Executive has any grievance relating to the Employment he should raise
the matter with the Chairman of the Company in writing and he should state the
basis for the grievance. The Executive will be invited to a meeting to discuss
the matter. After the meeting, the Chairman will respond to the Employee as soon
as practicable. If the matter is not then settled the Executive may submit an
appeal in writing to the Board. An appeal meeting will be convened and the
Executive will be invited to attend. The Executive will be given a written
response as soon as practicable thereafter. The appeal decision will be final.
This policy does not form part of the Executive’s contract of employment.

 

15.2

A copy of the disciplinary rules and procedures of the Company can be obtained
from the Company secretary. They do not form part of the Executive’s contract of
employment.

16.

Duties upon Termination

Upon termination of the Employment for whatever reason or after notice having
been served at the request of the Company the Executive shall immediately:

 

(a)

hand over to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business of the Company or any Group Member, any magnetic discs
on which information relating to the business is stored and any keys, credit
cards and other property of the Company or any Group Member (including in
particular any car provided to the Executive) which may be in his possession,
custody, care or control and shall provide a signed statement that he has
complied fully with the terms of this clause;

 

(b)

irretrievably delete any confidential information relating to the business of
the Company or any Group Member stored on any magnetic or optical disc or memory
and all matter derived therefrom which is in his possession, custody, care or
control outside the premises of the Company and shall produce such evidence of
compliance with this sub-clause as the Company may require;

 

(c)

comply with the provisions of clauses 13.5 and 13.6 of this agreement, and

 

(d)

provide a signed statement that he has complied fully with his obligations under
this clause 16.

17.

Restrictions

Definitions

17.1

For the purposes of this clause the following words have the following meanings:

 

(a)

“Counterparty” means any supplier, client, customer, person, firm, company or
other entity whatsoever.

 

(i)

who or which is an investor in the Company at the Termination Date or who or
which invested in the Company at any time in the period of 12 months immediately
preceding the Termination Date;

 

(ii)

who or which had regular dealings with the Company in connection with or arising
out of the business of the Company at the Termination Date or at any time in the
period of 12 months immediately preceding the Termination Date (and shall
include without limitation any person, company, or other entity with whom there
was an actual arrangement for a joint venture with the Company or an arrangement
for the provision of goods or services to, by, or in conjunction with the
Company),

 

(iii)

who or which is a client or customer of the Company at the Termination Date or
who or which was a client or customer of the Company at any time in the period
of 12 months immediately preceding the Termination Date;

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 10 of 18]

 

 

 

--------------------------------------------------------------------------------

 

and in each case:

 

(iv)

with whom or with which the Executive had material dealings in the course of the
Employment;

 

(v)

of or about whom the Executive acquired confidential information as set out in
clause 11 or trade secrets or material knowledge or material information in the
course of the Employment, or

 

(vi)

with whom or with which any employee who was under the direct or indirect
supervision of the Executive had material dealings in the course of his
employment,

at any time in the period of 12 months immediately preceding the Termination
Date;

 

(b)

“Prospective Counterparty” means any supplier, client, customer, person, firm,
company or other entity whatsoever with whom or with which the Company shall
during the 12 months immediately preceding the Termination Date have had
negotiations or discussions regarding:

 

(i)

possible investment in the Company;

 

(ii)

having regular dealings with the Company in connection with or arising out of
the business of the Company,

and in each case:

 

(iii)

with whom or which during such period the Executive shall have had material
dealings in the course of the Employment;

 

(iv)

of whom or which during such period the Executive shall have acquired
Confidential Information or trade secrets or material knowledge or material
information in the course of the Employment; or

 

(v)

with whom or which during such period any employee who was under the direct or
indirect supervision of the Executive had material dealings in the course of his
employment,

during the period of 12 months immediately preceding the Termination Date;

 

(c)

“Restricted Area” means the United Kingdom, the United States of America, the
Republic of South Africa and each country within the European Union in respect
of which the Company or any Group Member has or is planning to have material
business operations as at the Termination Date;

 

(d)

“Restricted Business” means the business of the Group including but not limited
to the design, manufacture, production or research of online technology
platforms and related software and equipment but limited to the activities with
which the Executive was concerned or involved in the course of his employment
during the 12 month period immediately prior to the Executive ceasing to be
employed or for which the Executive has been responsible during such period;

 

 

(e)

“Restricted Person” means any person who is employed at the Termination Date or
has at any time in the period of six months prior to the Termination Date been:

 

(i)

employed by the Company; or

 

(ii)

engaged as a consultant to the Company;

and in either case in a senior executive or a senior technical or senior
advisory capacity in the Restricted Business and who was known to or worked with
the Executive during that period.

17.2

The Executive shall not either personally or by an agent and either on his own
account or for or in association with any other person directly or indirectly
for a period of four months after the Termination Date:

 

(a)

carry on or be employed, engaged or interested in any capacity in either any
business which as at the Termination Date is competitive with a Restricted
Business within a Restricted Area or any business, which as at the Termination
Date is reasonably considered to be planning to compete or has taken any active
steps to compete with a Restricted Business within a Restricted Area;

 

(b)

in competition with the Company, in respect of Restricted Business, solicit
business from or canvass or entice away or endeavour to solicit business from,
or canvass or entice away any Counterparty or Prospective Counterparty;

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 11 of 18]

 

 

 

--------------------------------------------------------------------------------

 

 

(c)

in competition with the Company, in respect of Restricted Business, have any
business dealings with, any Counterparty or Prospective Counterparty:

 

(d)

interfere or take such steps as may be likely to interfere with the continuance
of supplies to the Company in respect of the Restricted Business (or the terms
relating to such supplies) from any Counterparty or Prospective Counterparty or
seek to damage the relationship between any such person and the Company;

 

(e)

solicit or induce or endeavour to solicit or induce any person who, on the
Termination Date, was a Restricted Person to cease working for or providing
services to the Company, whether or not any such person would thereby commit a
breach of contract; or

 

(f)

employ or otherwise engage in Restricted Business any person who, on the
Termination Date was a Restricted Person.

17.3

Nothing in this clause 17 shall prevent the Executive from being engaged in or
by. or participating in, any business or entity to the extent that any of the
Executive’s activities for such business or entity shall relate solely to:

 

(a)

geographical locations in which the business or entity does not compete or seek
to compete with the Company In the Restricted Business; and

 

(b)

matters of a type with which the Executive was not materially concerned in the
12 months immediately preceding the Termination Date.

 

17.4

If the Executive receives an offer to be employed or engage in a business
concern during the Employment, the Executive shall give the person making the
offer a copy of this clause 17.

17.5

Group Members

 

(a)

The provisions of clauses 17.1 to 17.3 inclusive shall apply equally where,
during the period of six (6) months prior to the Termination Date, the Executive
was engaged in or responsible for the business of any Group Member (each of
which Group Member is hereinafter called “Relevant Company”).

 

(b)

In addition to the covenants given by him in clauses 17.1 to 17.3 above the
Executive hereby covenants with the Company (which for the purposes of this
paragraph shall act as trustee for each Relevant Company) in relation to each of
the clauses 17.1 to 17.3 inclusive as if every reference therein to the Company
was a reference to the Relevant Company and the definitions of “Counterparty”,
“Prospective Counterparty”, “Restricted Business” and “Restricted Person” in
clause 17.1 apply with the substitution of the “Relevant Company” for the
Company.

18.

Data Protection

18.1

The Executive agrees that personal data (other than sensitive personal data)
relating to him and to his employment with the Company may to the extent that it
is reasonably necessary in connection with his employment or the business of the
Group in any jurisdiction:

 

(a)

be collected and held (in hard copy and computer readable form) and processed by
the Company; and

 

(b)

be disclosed or transferred to other employees of the Company or any other Group
Member and their employees; any other persons as may be reasonably necessary;
and as otherwise required or permitted by law.

18.2

The Executive agrees that the Company may process sensitive personal data
relating to him, including medical details and details of gender, race and
ethnic origin. Personal data relating to gender, race and ethnic origin will be
processed by the Company only for the purpose of monitoring any equal
opportunities policy the Company may operate, with a view to enabling equal
opportunities to be promoted and maintained. The Executive agrees that the
Company may disclose or transfer such sensitive personal data to other persons
if it is required or permitted by law to do so or, in the case of personal data
relating to gender, race or ethnic origin, for the purpose of monitoring or
enabling the monitoring of any equal opportunity policy of the Company.

18.3

The Executive consents to the transfer and disclosure of personal data as set
out above which shall apply regardless of the country to which the data is to be
transferred whether within or outside the European Economic Area. Where the
disclosure or transfer is to a person resident outside the European Economic
Area, the Company shall take reasonable steps to ensure that the Executive’s
rights and freedoms in relation to the processing of the relevant personal data
are adequately protected.

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 12 of 18]

 

 

 

--------------------------------------------------------------------------------

 

18.4

The Company may, from time to time, monitor the Executive’s use of the internet
and of email communications received, created, stored, sent or forwarded by the
Executive on equipment provided by the Company to the Executive for the
performance of his duties where reasonably necessary to check facts relevant to
the business, ensure compliance with Company policies and procedures and
investigate or detect unauthorised use of the Company system.

 

19.

Notices

19.1

Any notice or other written communication given under or in connection with this
agreement shall be delivered personally or sent by pre-paid recorded delivery or
registered post or by facsimile.

19.2

The address for service of the Company shall be its registered office marked for
the attention of the managing director and in the case of the Executive shall be
his address stated in this agreement or if any other permanent address has
previously been notified to the Company to the address so notified.

19.3

Any notice or other written communication shall be deemed to have been served:

 

(a)

if delivered personally, at the time of delivery;

 

(b)

in the case of pre-paid recorded delivery or registered post, 48 hours from the
time of posting;

 

(c)

if sent by facsimile message, at the time of transmission (if sent during normal
business hours, that is 9.30 to 17.30 local time) in the place from which it was
sent or (if not sent during such normal business hours) at the beginning of the
next Business Day in the place from which it was sent.

19.4

In proving service it shall be sufficient to prove that personal delivery was
made, or that such notice or other written communication was properly addressed
stamped and delivered into the custody of the postal authority as a recorded
delivery or registered post or in the case of a facsimile message that an
activity or other report from the sender’s facsimile machine can be produced in
respect of the notice or other written communication showing the recipient’s
facsimile number and the number of pages transmitted.

20.

Deductions

For the purposes of the Employment Rights Act 1996 the Executive consents to the
deduction from any sum otherwise payable to the Executive by reason of the
Employment (or its termination) the value of any claim of whatever nature and in
whatever capacity that the Company may have against the Executive, including but
not limited to:

 

(a)

overpayment of wages or expenses;

 

(b)

loans or advances on wages which the Company may from time to time make to the
Executive; and

 

(c)

the cost of repairing any damage or loss to the Company’s property caused by the
Executive.

 

21.

Third Party Rights

No term of this agreement is enforceable pursuant to the Contracts (Rights of
Third Parties) Act 1999 by any person who is not a party to it.

22.

Miscellaneous

22.1

Save as expressly provided in this agreement no term or provision of this
agreement shall be varied or modified by any prior or subsequent statement,
conduct or act of any party. The Company and the Executive may amend this
agreement only by letter or written instrument signed by both the Company and
the Executive.

22.2

The headings to the clauses and any underlining in this agreement and in any
schedule are for ease of reference only and shall not form any part of this
agreement for the purposes of construction or interpretation.

22.3

Subject to any other agreements pertaining to the Executive’s rights as a
shareholder of the Company remaining in force, this agreement sets out the
entire agreement and understanding between the Company and the Executive and
between any Group Member and the Executive and supersedes all prior agreements,
understandings or arrangements whether oral or written or implied in connection
with the Employment save only for any terms implied by law. The Executive
acknowledges and warrants that he is not entering into this agreement in
reliance on any representation not expressly set out in this agreement.

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 13 of 18]

 

 

 

--------------------------------------------------------------------------------

 

22.4

If at any time any term or provision in this agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any rule of law or
enactment, such term or provision or part shall to that extent be deemed not to
form part of this agreement, but the enforceability of the remainder of this
agreement shall not be affected.

23.

Law and Jurisdiction

This agreement shall be governed by and construed in accordance with the law of
England and Wales and each party to this agreement submits to the non-exclusive
jurisdiction of the courts of England and Wales.

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 14 of 18]

 

 

 

--------------------------------------------------------------------------------

 

Intellectual Property Assignment

THIS DEED dated  22 December 2009                   is made between:

PARTIES

(1)

NEIL MURRAY (the “Assignor”); and

(2)

MIMECAST LIMITED whose registered office is at 2-8 Balfe Street, London, N1 9EG
(company registration number 04698693) (the “Assignee”).

RECITALS

(A)

The Assignor is the Chief Technology Officer of the Assignee.

(B)

The Assignor has agreed to assign to the Assignee all of its intellectual
property rights in the Assigned IPR on the terms set out below.

WHEREBY IT IS AGREED as follows:

l.

INTERPRETATION

The definition in this clause applies in this agreement.

“Assigned IPR” means the Founder IPR;

“Founder IPR” means all Intellectual Property Rights that are owned by the
Assignor and which were created or acquired in connection with any Group Company
or the business of any Group Company;

“Group Company” means the Assignee, any subsidiary of the Assignee, any holding
company of the Assignee and any subsidiary of such holding company as at the
date of this agreement;

“Intellectual Property Rights” means patents, rights to inventions, copyright
and related rights, trade marks, trade names and proprietary rights in domain
names, rights in get-up, rights in goodwill or to sue for passing off, unfair
competition rights, rights in designs, rights in computer software, database
rights, rights in confidential information (including know-how and trade
secrets) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications (and rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection or rights or forms of protection having an
equivalent effect, which subsist or will subsist, now or in the future, in any
part of the world;

2.

ASSIGNMENT

2.1

In consideration of the sum of £1 exclusive of value added tax (receipt of which
the Assignor hereby acknowledges), the Assignor hereby assigns (insofar as such
rights are owned by the Assignor and title to them has not already automatically
vested in the Assignee as a consequence of the Assignor’s employment by the
Assignee) to the Assignee the following rights:

 

 

2.1.1

all Intellectual Property Rights in the Assigned IPR;

 

2.1.2

all rights in any unregistered trade marks used by any Group Company;

 

2.1.3

all rights to bring any proceedings and obtain any remedy in respect of any
infringement of the Assigned IP, irrespective of when such infringement occurred
or occurs;

 

2.1.4

all rights to claim priority from any of the Assigned IPR; and

 

2.1.5

all rights to any continuations, continuations in part, divisions, extensions,
amendments, conversions, reissues, re-examinations, renewals or restorations of
the Assigned IPR.

3.

PROCEEDINGS

The Assignor agrees and undertakes to provide to the Assignee (at its request)
and at the cost and expense of the Assignee all reasonable assistance with any
proceedings which may be brought by or against the Assignee against or by any
third party relating to the rights assigned by this agreement.

4.

WARRANTIES

The Assignor warrants that, at the date of this agreement:

 

4.1.1

the Assignor is the sole owner of all Intellectual Property Rights in the
Assigned IPR;

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 15 of 18]

 

 

 

--------------------------------------------------------------------------------

 

 

4.1.2

with the exception of any licence or assignment of rights in the Assigned IPR
that the Assignor has granted to any Group Company the Assignor has not licensed
or assigned or otherwise encumbered any rights in the Assigned IPR to any third
party in any part of the world; and

 

4.1.3

so far as the Assignor is aware:

 

4.1.3.1

the Assigned IPR does not infringe the statutory or common law rights of any
third party; and

 

4.1.3.2

no third party is infringing the statutory or common law rights in the Assigned
IPR.u

5.

FURTHER ASSURANCE

The Assignor shall at the cost and expense of the Assignee do or procure to be
done ail such further acts and things, and execute or procure the execution of
all such other documents, as the Assignee may from time to time reasonably
require in order to give the Assignee the full benefit of this agreement,
whether in connection with any registration of title or other similar right or
otherwise.

 

6.

WAIVER OF MORAL RIGHTS

The Assignor, being the sole author of the Assigned IPR, waives absolutely his
moral rights arising under Chapter 4 of the Copyright, Designs and Patents Act
1988 and, so far as is legally possible, any broadly equivalent rights he may
have in any territory of the world.

7.

GOVERNING LAW AND JURISDICTION

7.1

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

7.2

The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

AS WITNESS the hands of the parties hereto or their duly authorised agents the
day and year first above written.

 

SIGNED as a DEED and DELIVERED by NEIL MURRAY in the

presence of:

)

)        /s/ Neil Murray                                            
                  

)

 

witness signature                                                          

 

witness name                                                                  

 

witness address                                                              

 

witness occupation                                                          

 

 

EXECUTED and DELIVERED as a DEED By MIMECAST LIMITED

)      /s/ Christopher Fitzgerald                             
                    

) Director

)

 

)       /s/ Peter Campbell                                        
                    

) Director/Secretary

 

 

[10.2.2] [Neil Murray Services Agreement 120710.pdf] [Page 16 of 18]

 

 

 

--------------------------------------------------------------------------------

 

DATED: June 12, 2015

MIMECAST LIMITED

and

NEIL MURRAY

 

DEED OF AMENDMENT

 

 

5 New Street Square | London EC4A 3TW

Tel +44 (0)20 7300 7000

Fax +44 (0)20 7300 7100

DX 41 London

www.taylorwessing.com

[g201805291652457143179.jpg]

 

[10.2.4] [Murray - Deed of Amendment.pdf] [Page 1 of 3]

 

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on June 12, 2015

BETWEEN

(1)

MIMECAST LIMITED whose registered office is at 2-8 Balfe Street, London N1 9EG
(company registration number 04698693) (the “Company”); and

(2)

NEIL MURRAY (the “Executive”).

INTRODUCTION

The service agreement between the Executive and the Company dated 22 December
2009 (the “Agreement”) contains the terms and conditions relevant to the
Executive’s employment by the Company and it is agreed by the parties that the
Agreement be amended as set out in clause 1 of this deed.

1.

Operative Provisions

1.1

Clause 5.1 (a) of the Agreement is amended so that the Executive shall be paid a
basic salary of £170,000 per annum for the proper performance of his duties,
which shall be subject to deduction of tax and National Insurance contributions.

1.2

Clause 5.1 (c) of the Agreement is amended so that the bonus payable to the
Executive under the current plan will be up to £85,000 per annum and will be
subject to prior deductions as required by law.

1.3

All other provisions of the Agreement remain unaffected by this deed.

1.4

This deed is governed by and shall be construed in accordance with the laws of
England and Wales.

IN WITNESS whereof this Agreement has been executed the day and year first above
written.


[10.2.4] [Murray - Deed of Amendment.pdf] [Page 2 of 3]

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXECUTED as a deed

)

by the Company by:

)

 

)

 

/s/ Peter Campbell                                

 

Director

In the presence of:

 

Witness:  /s/ Illegible                                        

 

Name:     Illegible

 

Address: Illegible

 

 

EXECUTED as a deed by the Executive

)

 

)

 

)

 

)

 

/s/ Neil Murray                                     

 

The Executive

in the presence of:

 

 

 

Witness:  /s/ Illegible                                        

 

 

 

Name:     

 

 

 

Address:

 

 

 

2

[10.2.2] [Murray - Deed of Amendment.pdf] [Page 3 of 3]

 

 